Citation Nr: 1139933	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction from 30 percent to 20 percent for service-connected osteoarthritis with degenerative disc disease of the cervical spine was proper.  

2.  Entitlement to a disability rating in excess of 30 percent for service-connected osteoarthritis with degenerative disc disease of the cervical spine.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected neuropathy of the right upper extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected neuropathy of the left upper extremity. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1986 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which it reduced the disability rating for service-connected osteoarthritis with degenerative disc disease of the cervical spine from 30 percent to 20 percent effective May 19, 2009; denied a disability rating in excess of 10 percent for service-connected neuropathy of the right upper extremity; and granted service connection for neuropathy of the left upper extremity evaluated as 10 percent disabling effective March 19, 2009.

The Veteran appeared and testified at a hearing held before the undersigned Veterans Law Judge in Washington, DC, in September 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The issue of entitlement to service connection for headaches as secondary to service-connected osteoarthritis with degenerative disc disease of the cervical spine 

has been raised by the record (see Veteran's September 2011 hearing testimony and December 2010 private orthopedist's report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Issues 2 through 5, as are listed on the title page of this decision, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected osteoarthritis with degenerative disc disease of the cervical spine was evaluated as 30 percent disabling as of November 16, 2005.

2.  By rating decision issued in June 2009, the RO reduced the disability rating for the Veteran's osteoarthritis with degenerative disc disease of the cervical spine from 30 percent to 20 percent, effective May 19, 2009.

3.  The reduction of the disability rating for osteoarthritis with degenerative disc disease of the cervical spine reduced the Veteran's combined disability rating from 50 percent to 40 percent effective May 19, 2009.

4.  The procedures set forth in 38 C.F.R. § 3.105(e) for reducing a disability rating have not been met.


CONCLUSION OF LAW

The 30 percent rating previously in effect for osteoarthritis with degenerative disc disease of the cervical spine was not properly reduced, and the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. §§ 1155 (West 2002); C.F.R. §§ 3.105(e) (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of a July 1993 rating decision, the RO initially awarded service connection for osteoarthritis of the cervical spine as 10 percent disabling effective February 19, 1993 (the date of the Veteran's claim for service connection was received).  In a July 2006 rating decision, the RO recharacterized the Veteran's cervical spine disability as osteoarthritis with degenerative disc disease and granted an increased rating to 30 percent effective November 16, 2005.

In March 2009, the Veteran filed a claim for an increased rating for his cervical spine disability claiming it was now affecting the nerves, which is causing more pain.  He underwent a VA examination in May 2009.  Thereafter, in the June 2009 rating decision under appeal, the RO reduced the 30 percent disability rating for the service-connected osteoarthritis with degenerative disc disease of his cervical spine to 20 percent based upon the results of the May 2009 VA examination.  In addition, the RO denied a disability rating in excess of 10 percent for neuropathy of the right upper extremity (for which service connection had been established in the July 2006 rating decision), and granted separate service connection for neuropathy of the left upper extremity and evaluated it as 10 percent disabling effective March 19, 2009 (the date of receipt the increased rating claim).

The Veteran contends that his service-connected cervical spine disability is worse and that the May 2009 VA examination was inadequate to evaluate this disability.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

Here, the reduction of the disability rating for the service-connected osteoarthritis with degenerative disc disease of the cervical spine effectually reduced the Veteran's combined disability rating from 50 percent to 40 percent effective May 19, 2009.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable; however, the reduction was not procedurally proper.  The reduction was finalized in the rating decision issued in June 2009 and was effective May 19, 2009.  Because the reduction in the rating for service-connected osteoarthritis with degenerative disc disease of the cervical spine resulted in a reduction of the overall combined disability rating effective May 19, 2009, the RO was obligated to, but did not, provide a proposed rating decision and to give the Veteran an opportunity for a hearing or to submit additional evidence prior to effectuating the reduction.  

Consequently, the Board finds that the reduction of the disability rating for the service-connected osteoarthritis with degenerative disc disease of the cervical spine was not procedurally proper, and the disability rating of 30 percent is restored.


ORDER

The reduction of the disability rating for the service-connected osteoarthritis with degenerative disc disease of the cervical spine from 30 percent to 20 percent was improper, and the 30 percent disability rating is restored, effective May 19, 2009.
REMAND

Having restored the 30 percent disability rating for service-connected osteoarthritis with degenerative disc disease of the cervical spine, the issue of whether a higher disability rating is warranted is still at issue.  In addition, the Veteran's claims for higher disability ratings for the service-connected neuropathy of his bilateral upper extremities are still pending.  The Board finds that it is necessary to remand these issues for additional development.

The Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge in September 2011.  At that time, he testified and submitted evidence to the effect that he had surgery on his cervical spine in April 2011.  The Veteran has submitted treatment records from multiple specialists prior to April 2011 and a copy of the operation report dated April 11, 2011.  Although it appears that the treatment records received for treatment prior to the April 2011 surgery are fairly complete, no treatment records subsequent to the surgery have been submitted.  These records would be beneficial to ascertain the severity of the Veteran's cervical spine disability since the surgery.  Consequently, on remand, these records should be sought.

In addition, the Veteran testified that he had started physical therapy just two weeks before the hearing at the VA Medical Center in Detroit.  These treatment records may be highly probative to the Veteran's claim.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the Veteran's VA treatment records from August 2011 to the present should be obtained.  

Also at the hearing, the Veteran stated that he had not worked since October 2010 because of his cervical spine disability with corresponding problems with his upper extremities and that he had applied for disability benefits from the Social Security Administration immediately prior to his April 2011 surgery.  The United States Court of Appeals for Veterans Claims (Court) has held that, once on notice of Social Security Administration records pertinent to the veteran's disability status, VA must obtain them.  See Baker v. West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand, efforts should be made to obtain the Veteran's Social Security Administration records.

Furthermore, the Veteran has stated that he has not worked since October 2010 because of his service-connected disabilities.  The Board finds that such statements raise a claim for an extraschedular disability rating, as well as a claim for a TDIU, which are merely aspects of the Veteran's claims for increased disability ratings.  See Barringer v. Peake, 22 Vet App 242 (2008) (the question of an extraschedular rating is a component of a claim for an increased rating); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability).  These issues have not been addressed by the RO in the first instance.  Furthermore, the TDIU claim is inextricably intertwined with the Veteran's claims for increased disability ratings as a decision on those issues would affect the outcome of a decision on whether a TDIU is warranted.  For these reasons, the Board finds that, on remand, the extraschedular and TDIU aspect of the Veteran's claims for increased disability ratings must be adjudicated along with the underlying increased rating claim.  Prior to adjudicating these aspects of the Veteran's claims for increased disability ratings, however, appropriate notice should be provided to the Veteran.

Finally, the Board finds that the Veteran should be provided with a new VA examination to determine the current severity of his cervical spine disability, to include the neuropathy in his bilateral upper extremities (which has been determined to be a manifestation of his cervical spine disability).  In addition, an opinion should be obtained as to the effect the Veteran's service-connected disabilities has on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish entitlement to an extraschedular disability rating and a TDIU.

2.  Contact the Veteran and ask him to complete release forms authorizing VA to obtain the treatment records from any private medical care providers who treated the Veteran at the time of his surgery in April 2011 and thereafter, including those from the medical facility at which the surgery was performed.  The Veteran should be advised that, in lieu of submitting completed release forms, he can submit these private medical treatment records to VA himself.  If the Veteran provides completed release forms, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  Obtain the Veteran's medical records from the VA Medical Center in Detroit, Michigan, for treatment for his cervical spine disability from August 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

4.  Request the Veteran's medical and adjudication records from the Social Security Administration.  The letter requesting such records should include a citation to appropriate legal authority requiring that other Federal agencies provide such information as the Secretary may request for the purposes of determining eligibility for or amount of benefits.  See 38 U.S.C.A. § 5106.  Associate all correspondence and any records received with the claims file.

5.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for appropriate VA examination(s) to determine the current severity of the Veteran's cervical spine disability, to include the separate orthopedic and neurologic aspects (i.e., neuropathy of the bilateral upper extremities).  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's separate orthopedic and neurologic manifestations of his service-connected cervical spine disability, including the neuropathy of his upper extremities.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's cervical spine and discuss whether there is additional functional loss due to weakness, fatigability, incoordination, or pain on movement on repetitive stress testing.  

The examiner should also comment on the effect the Veteran's service-connected cervical spine disability (to include the neuropathy of his upper extremities) has on his ability to engage in any type of gainful employment and whether, in the examiner's opinion, this service-connected disability is of such severity as to result in unemployability. In answering this question, the examiner may discuss the obstacles and challenges that the Veteran might face on a job as a result of his cervical spine disability, as well as the Veteran's level of education, special training, and previous work experience, in arriving at a conclusion, but not his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment despite his service-connected cervical spine disability, not whether he can find employment. 

6.  After ensuring that all requested development has been substantially completed (including that the VA examination report is adequate), the Veteran's increased rating claims should be readjudicated to include consideration of whether referral for consideration of an extraschedular rating is warranted and whether the Veteran is entitled to a TDIU (to include, if necessary, referral for extraschedular consideration).  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


